Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/21, 5/24/21, and 6/18/21 have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,909,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims are encompassed by the parent ‘271 claims.  By way of illustration, compare the respective claim 1’s from both patent applications:

Claim 1 of the instant application
Claim 1 of the ‘271 patent
1. A computing device comprising: 

a memory and at least one processor configured to cooperate with said memory to perform the following: 

boot the computing device, 

direct generated data to data storage, with the data storage comprising at least one persistent layer and a non-persistent layer, and 


determine if the data is to be stored in the at least one persistent layer or the non-persistent layer based on a version of the operating system being used to boot the computing device.
1. A computing device comprising: 

a memory and at least one processor configured to cooperate with said memory to boot the computing device using a gold layer image comprising an operating system; 


direct workspace data generated by different users to data storage, with the data storage comprising at least one persistent layer and a non- persistent layer; and 

determine if the workspace data is to be stored in the at least one persistent layer or the non-persistent layer based on a storage policy, with the storage policy being based on a version of the operating system being used.


	As can be seen, every limitation found in the instant claim is also present in the ‘271 claim; thus, any invention that would infringe the instant application would also necessarily infringe the ‘271 patent, resulting in two patents on the same invention.  Independent claims 9 & 18 of the instant application are likewise similar to independent claims 9 & 16 of the ‘271 patent and are similarly rejected as discussed supra.  Dependent claims 2-8, 10-17, 19, & 20 are likewise similar to dependent claims 2-8, 10-15, & 17-19 of the ‘271 patent and are similarly rejected as discussed supra.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 9, & 18 recite inter alia “determine if the data is to be stored in the at least one persistent layer or the non-persistent layer based on a version of the operating system being used to boot the computing device”.  The nearest prior art, Boyle (U.S. Patent Publication 2015/0186045) discloses a closely related invention for determining if data should be stored in non-volatile [persistent] or volatile [non-persistent] storage; however, neither Boyle nor any other prior art of record teaches or suggests using the version of the operating system that was used to boot the computing device as the determining factor as to which storage layer to use.  Dependent claims 2-8, 10-17, 19, & 20 follow from independent claims 1, 9, & 18 and are of consequence allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2017/0228406 (Morris), 2015/0186047 (Shank), 2015/0186046 (Benton), 2014/0188947 (Morris), and 2011/0061045 (Phillips).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        10/21/2022


/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435